           Case 1:20-cv-00290-MHC Document 8 Filed 02/03/20 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION


JOSEPH BOND and CANDY
WORKMAN, individually and on
behalf of all others similarly situated,
                                              CIVIL ACTION FILE
          Plaintiffs,
                                              NO. 1:20-CV-290-MHC
V.




AMERICAN WORKERS
INSURANCE SERVICES, INC., a
Texas corporation,


         Defendant.



                                      ORDER

      This case comes before the Court on the Suggestion of Bankruptcy [Doc. 6]

indicating that Defendant American Workers Insurance Services, Inc. ("American


Workers") filed for Chapter 1 1 Bankruptcy on October 14, 2019. Accordingly, the

proceedings against American Workers were automatically stayed pursuant to 11

U.S.C. § 362 by the United States Bankruptcy Court for the Northern District of

Texas.


         The Clerk of Court is DIRECTED to ADMINISTRATIVELY CLOSE

this case. The case shall be restored to the trial docket upon motion of any party
         Case 1:20-cv-00290-MHC Document 8 Filed 02/03/20 Page 2 of 2




following the termination of the bankruptcy proceeding or the expiration of the

automatic stay should circumstances change to allow this action to proceed to

disposition. This Order shall not prejudice the rights of the parties to this litigation

in any manner.


      IT IS SO ORDERED this J-^ day of February, 2020.




                                         MARKH.COHEN
                                         United States District Judge
